Citation Nr: 1427504	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  07-25 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disorder of the left eye.

2.  Entitlement to service connection for seasonal allergies, to include allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned during a Board hearing held in March 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of entitlement to service connection for seasonal allergies, to include allergic rhinitis, as well as entitlement to evaluations in excess of 10 percent for bilateral plantar fasciitis and residuals of a left shoulder dislocation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The only disorder of the left eye of record is that of refractive error.

2.  The probative and competent evidence of record does not indicate that any current disorder of the left eye its onset in or is otherwise attributable to service.

CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Veteran claims that she suffers from a left eye disorder which was incurred during her period of active service.  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Turning to her period of service, service treatment records are silent for any reports or diagnosis of a left eye disorder.  Post-service, a March 2006 report indicated blurry vision, discomfort, and tearing.  No trauma was reported.  An examination revealed a normal left eye.  

A VA examination conducted in February 2006.  At that time, the Veteran reported that she had no active eye disease.  Instead, she noticed a slight brown discoloration on her left eye, and reported that she was occasionally sensitive to light.  On examination, diplopia was not present.  Slightly abnormal refraction was present, though vision was adjusted to 20/20 with glasses.  A small quantity of benign, scattered, brownish pigment of no serious clinical significance was present on the temporal bulbar conjunctiva.  Slit lamp examination was within normal limits.  Maculae and vessels were entirely normal.  As no eye disorder was found on examination, no opinion was provided.

During her Board hearing, the Veteran testified that she suffered from blurred vision during her period of active duty due to chemicals and wind.  See Transcript, p. 5.  She noted that, when she reported for a regular checkup, her visual acuity decreased and she wore glasses as a result.  She indicated that she was diagnosed with myopic astigmatism, which began and service and continued to the present.  See Transcript, p. 6.

Regarding the Veteran's prescription eyeglasses, the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case.  In short, there is no evidence of record to reflect any active vision disorder, save for refractive error, and no such theory has been put forth by the Veteran or her representative.  

As to the Veteran's assertion that she has an eye disorder that is causally-related to service, to include exposure to airborne chemicals, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as a decrease in visual acuity, or other symptoms such as blurred vision, as she personally experienced those manifestations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Here, the Veteran has been not shown to be competent to determine the etiology of any current ocular disorder.  The Veteran has not demonstrated that she possesses the expertise to link any diagnosis to an event such as exposure to the chemicals.  Moreover, the Veteran's report of blurred vision is not supported by any contemporaneous diagnosis within the record, save for refractive error which is not considered a disability per VA regulations.  Moreover, at the time of her March 2006 report, her eye examination was normal.

Based on the foregoing, the Board finds that there is no medical evidence of record linking any vision disorder to the Veteran's period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In sum, the competent and probative evidence does not establish that the any currently-diagnosed eye disorder began in service, to include as the result of an in-service chemical exposure.  In fact, there is no currently-diagnosed eye disorder of record, save for mild refractive error.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for a left eye disorder, and it must be denied.

Duty to Notify and Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in December 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in March 2006.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As noted above, a February 2006 VA examination report discussed all applicable medical principles in detail and is adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Enlistment to service connection for disorder of the left eye is denied.


REMAND

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Veteran was last afforded a VA examination to assess the severity of her service-connected shoulder and foot disabilities in July 2011.  During her March 2014 Board hearing, she testified that the symptomatology associated with each disability had worsened since the prior examination.  See Transcript, pp. 9, 16.  Therefore, the increased rating claims on appeal must be remanded for a current, pertinent VA examination or examinations to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate her disabilities.  The medical examination(s) must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Further, with regard to the issue of entitlement to service connection for seasonal allergies, to include allergic rhinitis, the Board notes that the Veteran's July 2004 entrance examination did not find any such abnormality, despite statements to the contrary from the RO.  Instead, the Veteran reported on her July 2004 Report of Medical History that she had a history of sinusitis.  Less than one month later, the Veteran was diagnosed with allergic rhinitis.  See Report, August 19, 2004.  While she was afforded a VA examination in February 2006 to address this issue, the examiner simply stated "subacute allergic rhinitis, no disability."  As such, there is no rationale provided to state why such a diagnosis does not result in a current disability, and there is no discussion of the Veteran's service treatment records, which clearly indicate a diagnosis of allergic rhinitis.  As such, an additional VA examination should be provided to as to assess the nature and etiology of any current allergy-related condition, to include allergic rhinitis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed allergy condition.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of her claim, her in-service treatment reports, and any other relevant medical records.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Is at least as likely as not that the Veteran has an allergy disorder, to include allergic rhinitis, which was incurred during service?

B. If it is determined that allergic rhinitis or any other allergy disorder clearly and unmistakably preexisted the Veteran's period of active service, is there clear and unmistakable evidence to show that such disorder was not aggravated beyond its natural progression during her period of active service?    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.




2.  The Veteran shall be afforded an additional VA examination or examinations to determine the current severity of a left shoulder disorder and a bilateral foot disorder.  The VA claims file must be made available to and be reviewed by the examiner(s).  Any indicated evaluations, studies, and tests should be conducted.  The examiner(s) is/are asked to provide the following information:

A. Identify the severity of all current manifestations of the Veteran's service-connected left shoulder disability.  

B. Identify the severity of all current manifestations of the Veteran's service-connected bilateral foot disability.

C. Importantly, the examiner(s) must comment as to whether either disability is manifested by chronic residuals consisting of severe painful motion or weakness, as well as whether there is additional functional impairment due to pain, less movement than normal, more movement than normal, excess fatigability, weakened movement, and incoordination, as well as during flare-ups.  

3.  After completing the above action, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


